Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments regarding the rejection of claim 10 under 35 U.S.C. 103, see pg. 14 of the Remarks filed 3/8/2021, have been fully considered and are persuasive.  The rejection of claim 10 is withdrawn. 
The applicants remaining arguments made in reference to the accompanying amendments are persuasive to overcome the rejection over Kimura and Liang. However, after further search new art Joseph is provided to meet the newly amended limitations. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-8, 11, 16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (2016/0080643) in view of Liang (2018/0316853) and in further view of Joseph (2009/0174786).
In regard to claim 1 an imaging device comprising:
an imaging sensor that captures a subject image (Kimura Fig. 2 and par. 54 and 62 note imaging module included in the input device 11);
a memory (Kimura Fig. 2 note storage unit 13);
a display screen (Kimura Fig. 2 and par. 58 note output device 12); and
a processor (Kimura Fig. 2 and par. 60 note main controller 10), configured to:
a reading section that reads out a plurality of captured images retrieved from a server and accessory information that is attached to the plurality of captured images and includes an imaging condition and an imaging time point (Kimura Figs. 2-3 and par. 58 note output device 12 including a display unit 12a, further note pars 69-75 displaying previously captured reference images, also note Fig. 5 display may include imaging conditions and times of capture also note Fig. 10 note retrieving reference images from a server);
display a setting menu for setting an imaging function of the imaging section (Kimura Figs. 2 and 5  note pars 80-84 detailed information output control unit 10c which displays a menu of setting information of the selected reference image);
extract the accessory information including score information read out accessory (Kimura par. 67 note selecting reference image candidates based on a similarity score extracted from the image information) 
change the setting menu in accordance with the imaging condition included in the extracted accessory information (Kimura pars. 90-92 note parameter setting unit that changes the settings 
It is noted that Kimura discloses extracting accessory information based on a similarity score and does not disclose extracting accessory information including an imaging time point in a specific time slot from a plurality of pieces of accessory information read out from the reading section. However, Liang discloses an imaging device in which accessory information is extracted from read out images based on an imaging time point in a specific time slot from a plurality of pieces of accessory information (Liang Fig. 1 and pars 37-40 note user may select to adopt received camera settings, the camera settings selected based on various factors including a time point within a specific time slot as described in pars. 70-74, particularly note par. 72 a time slot of ±Δtime).
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of selecting references images in Kimura based on extracted accessory including an imaging time point being within a time slot as suggested by Liang in order to select reference images with similar lighting conditions as suggested by Liang (Liang par. 71). 
It is further noted that Kimura extracts accessory information from images obtained from a server and does not disclose that the accessory information is obtained from a memory that is part of the imaging device. However, Joseph discloses a method of managing camera settings in which image capturing profiles are stored in a memory on the imaging device and may be automatically applied based on the location or time of day of the imaging device (Joseph Fig. 2 and pars 64-74). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of storing and extracting accessory information using a local memory as taught by Joseph in the invention of Kimura in view of Liang in order to efficiently manage camera settings as suggested by Joseph (Joseph pars 5-6). 


wherein the processor displays a plurality of display setting items selected from a plurality of setting items corresponding to the imaging condition as the setting menu on the display screen (Kimura Figs 5  note a plurality of image settings displayed) and
wherein the processor changes the display setting item to be displayed as the setting menu in accordance with the imaging condition included in the extracted accessory information (Kimura Fig. 7A note the menu of displayed settings for actual capturing are changed to match those of the reference image). 

In regard to claim 3 refer to the statements made in the rejection of claim 2 above. Liang further discloses:
acquire a current time point (Liang par 72 note determining the current time of day),
wherein the specific time slot is a time slot including the acquired current time point (Liang par. 72 note the time slot is determined to be within a range of the current time).

In regard to claim 4 refer to the statements made in the rejection of claim 3 above. Liang further discloses that  the specific time slot is a time slot within a predetermined time range before and after the current time point, including the current time point acquired by the current time point acquisition section (Liang par. 72 a time slot of ±Δtime). 

In regard to claim 5 refer to the statements made in the rejection of claim 3 above. Liang further discloses:

wherein the specific time slot is any one of the determined daytime slot or the nighttime slot (Liang pars 68 and 73 note the user selects the camera mode and thus the time slot can be associated with either a “daytime” or “nighttime” mode). 

In regard to claim 6 refer to the statements made in the rejection of claim 3 above. 
determine whether the acquired current time point is a daytime slot or a nighttime slot (Liang par. 68 note determining a camera mode including several “daytime” modes such as landscape and macro, and a “nighttime” night mode, also note par. 73 the time of day slot may be used in conjunction with the camera mode, thus the time slot associated with the current time may also have an associated daytime/nighttime mode),
wherein the specific time slot is a time slot within a predetermined time range including the acquired current time point a, and is a time slot included in any one of the determined daytime slot or the nighttime slot (Liang pars 68 and 73 note the user selects the camera mode and thus the time slot can be associated with either a “daytime” or “nighttime” mode).

In regard to claim 7 refer to the statements made in the rejection of claim 3 above. 
determine whether the acquired current time point is a daytime slot or a nighttime slot (Liang par. 68 note determining a camera mode including several “daytime” modes such as landscape and macro, and a “nighttime” night mode, also note par. 73 the time of day slot may be used in conjunction 
wherein the processor extracts the accessory information including the imaging time point in any one time slot of the determined daytime slot or the nighttime slot in a case where the accessory information including the imaging time point in the specific time slot is not present (Liang par. 73 note the “daytime” or “nighttime” mode may be used in conjunction with  the time slot selection criteria and thus the mode may be used to select a capturing metadata when no data meets the timeslot criterion).

In regard to claim 8 refer to the statements  made in the rejection of claim 3 above. Liang further discloses:
acquire information on a current position (Liang pars 52-53 note par. 53 determining current position data),
wherein the processor extracts the accessory information relating to the acquired position information in a case where the accessory information including the imaging time point in the specific time slot is not present (Liang par. 53 note determining metadata, or accessory information, to be extracted based on position, also note par. 83 position information can be used both independently and in conjunction with time and other selection criteria, and thus maybe used to select accessory information in the case where no setting data exists within the determined time slot). 

In regard to claim 11 refer to the statements made in the rejection of claim 10 above. Kimura further discloses:
determinee setting values of the plurality of display setting items, an determines values most frequently used in the display setting items as the setting values on the basis of the imaging condition included in the extracted accessory information (Kimura par. 117 note score management unit which 

In regard to claim 16 refer to the statements made in the rejection of claim 11 above. Liang further discloses:
wherein the processor determines a setting value with respect to a specific first setting item among the plurality of display setting items on the basis of the imaging condition included in the extracted accessory information e, and determines a setting value with respect to a second setting item relating to the first setting item among the plurality of display setting items different from the first setting item on the basis of the imaging condition included in the accessory information corresponding to the setting value determined with respect to the first setting item (Liang pars 87-90 note accessory information may include the camera model of the camera used when taking a photograph on a hosting service, this camera model may be a ‘first setting item’ and can be used in determining a second setting item such as a shutter speed, or ISO value depending upon the relative capabilities of the current camera and the other camera). 

In regard to claim 21 refer to the statements made in the rejection of claim 1 above. Kimura further discloses that the accessory information is formed of EXIF format data (Kimura par. 3 note capturing parameter data is stored in EXIF format).

Claim 22 recites a method substantially encompassed by the device described in claim 1. Refer to the statements made in regard to claim 1 above for the rejection of claim 22 which will not be repeated here for brevity. 

s 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Liang and Joseph as applied to claim 3 above, and further in view of Sannoh et al (2003/0071908).
In regard to claim 9 Kimura in view of Liang discloses extracting accessory information based on various parameters including using a specified time slot, and using other parameters when not using the specified time slot (Liang pars 73 and 83). 
It is noted that neither Kimura, Liang nor Joseph discloses face detection. However, Sannoh discloses an image pickup device including:
detect a face image from the subject image captured by the imaging sensor (Sannoh Fig. 8 and par 126 and step S232 performing face detection),
Sannoh further discloses extracting the accessory information relating to person imaging in a case where the face image is detected, and extracts the accessory information relating to non-person imaging in a case where the face image is not detected (Sannoh Fig. 8 and pars 126 and 131-132 note determining autofocus processing settings [accessory information] based on whether or not a face is detected). 
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of further including facial detection of Sannoh as extracted accessory information in addition to the various other parameters of Kimura in view of Liang and Joseph in order to gain the further advantage of allowing for proper focus and exposure when capturing human subjects as suggested by Sannoh (Sannoh pars 14-15). 

In regard to claim 12 Kimura in view of Liang discloses extracting accessory information based on various parameters as described in the rejection of claim 3 above (Liang pars 73 and 83). It is noted that neither Kimura, Liang nor Joseph disclose details setting flash values based on exposure values. However, Sannoh discloses an imaging device comprising: 

control in a case where there is a flash device that irradiates a subject with illumination light, light emission of the flash device (Sannoh Fig. 21-22 note electronic flash unit 203); and
change in a case where an exposure value that is equal to or larger than a predetermined value is detected, the exposure value to a setting value for reducing the quantity of light emission of the flash device, and change, in a case where an exposure value that is smaller than the predetermined value is detected, the exposure value to a setting value for increasing the quantity of light emission of the flash device (Sannoh pars 210-212 note  deactivating the flash when the face portion is not darker than the ambient value by a predetermined value and activating the flash if the face portion is darker). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filling date of the invention would recognize the advantage of incorporating exposure controlled flash settings as taught by Sannoh in the invention of Kimura, Liang and Joseph in order to gain the advantage of increasing the ease of use of the imaging device as suggested by Sannoh (Sannoh par. 195 automatically controlling the flash without troubling the user).

In regard to claim 13 Kimura in view of Liang discloses extracting accessory information based on various parameters as described in the rejection of claim 3 above (Liang pars 73 and 83). It is noted that neither Kimura, Liang  nor Joseph disclose details setting flash values based on exposure values. However, Sannoh discloses an imaging device comprising: 
detect an exposure value of the subject in the image captured by the imaging sensor (Sannoh Fig. 22A-C and par. 211 note AE calculation at step S404);
control in a case where there is a flash device that irradiates a subject with illumination light, light emission of the flash device (Sannoh Fig. 21-22 note electronic flash unit 203); and

It is therefore considered obvious that one of ordinary skill in the art before the effective filling date of the invention would recognize the advantage of incorporating exposure controlled flash settings as taught by Sannoh in the invention of Kimura, Liang and Joseph in order to gain the advantage of increasing the ease of use of the imaging device as suggested by Sannoh (Sannoh par. 195 automatically controlling the flash without troubling the user).

In regard to claim 14 Kimura in view of Liang and Sannoh discloses extracting accessory information based on various parameters including face detection as described in the rejection of claim 9 above. It is noted that neither Kimura, Liang nor Joseph disclose details setting flash values based on exposure values. However, Sannoh further discloses: 
refer to the statements made in the rejection of claim 9 above. 
detect an exposure value of the subject in the image captured by the imaging sensor (Sannoh Fig. 22A-C and par. 211 note AE calculation at step S404);
control, in a case where there is a flash device that irradiates a subject with illumination light, light emission of the flash device (Sannoh Fig. 21-22 note electronic flash unit 203); and
change, in a case where a face image is detected by the face image detection section and an exposure value that is equal to or larger than a predetermined value is detected, the exposure value to a setting value for turning off light emission of the flash device, and change, in a case where the face 
It is therefore considered obvious that one of ordinary skill in the art before the effective filling date of the invention would recognize the advantage of incorporating exposure controlled flash settings as taught by Sannoh in the invention of Kimura, Liang and Joseph in order to gain the advantage of increasing the ease of use of the imaging device as suggested by Sannoh (Sannoh par. 195 automatically controlling the flash without troubling the user).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Liang, Joseph and Sannoh as applied to claim 9 above, and further in view of Wernersson (2006/0269261).
In regard to claim 15, Sannoh further discloses controling, in a case where there is a flash device that irradiates a subject with illumination light, light emission of the flash device (Sannoh Fig. 21-22 note electronic flash unit 203); and
determining flash settings in the case where the face image is not detected (Sannoh Fig. 22A pars 205-208 note determining whether to enable flash based on AE calculation alone). 
It is noted that none of Kimura, Lian, Joseph  nor Sannoh disclose details of flash settings based on distance. However Wernersson discloses:
calculate a distance value to a subject in the subject image captured by the imaging sensor (Wernersson Fig. 2 and par. 15 note step 240 determining distance to a subject using autofocus); 
 in a case where a distance value is equal to or larger than a predetermined value is detected, the distance value to a setting value for turning off light emission of the flash device, and changes in 
It is therefore considered obvious that one of ordinary skill in the art before the effective filling date of the invention would recognize the advantage of incorporating distance controlled flash settings as taught by Wernersson in the face detection based flash control of Kimura, Liang Joseph and Sannoh in order to gain the advantage of obtaining high quality images by selecting the optimum combination of flash and exposure time as suggested by Wernersson (Wernersson par. 4).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Liang and Joseph as applied to claim 1 above, and further in view of Walker (2008/0192129).
In regard to claims 19 and 20 refer to the statements made in the rejection of claim 1 above.
Liang further discloses a plurality of memories for storing the accessory information (Liang par. 48 note at least two hosting or sharing services or servers, also note par. 52 each hosting service includes a storage). Laing further discloses arranging the accessory information by time slot (Liang par. 52). Kimura further discloses that he menu change section changes the setting menu in accordance with a plurality of pieces of accessory information used in imaging among the plurality of pieces of accessory information (Kimura note parameter setting unit that changes a plurality of settings displayed in the displayed menu to match the settings of the selected reference image, also note fig. 7A displaying the changed setting menu). 
It is noted that neither Kimura, Liang nor Joseph disclose re-arranging accessory information in a time series manner. However, Walker discloses an image database in which image metadata or, accessory information, is re-arranged in a time series manner (Walker Fig. 8 and par. 168 note entries . 



Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 10, in addition to the limitations of claims 1 and 2, requires that the menu change section counts the number of changes of the imaging condition used in the imaging in the specific time slot for each display setting item on the basis of the imaging condition, and displays the display setting items in a descending order of the number of changes.
The closest prior arts are Kimura, Liang and Joseph. Kimura discloses increasing a count of a number of times a reference image is used, and ranks reference images in descending order of popularity. However Kimura does not disclose counting the number of changes made to the imaging condition of the camera in a specific time slot as required by claim 10. Neither Liang nor Joseph disclose the features missing from Kimura. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423